Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randall Peck on January 6, 2022.
Please replace claims 1, 4, 5, and 7 with the following:
1. 	A curable composition, comprising:
(A) an organopolysiloxane containing at least two silicon-bonded aliphatically unsaturated groups per molecule;
(B) an organohydrogensiloxane containing at least two silicon-bonded hydrogen atoms per molecule; 
(C) a hydrosilylation-reaction catalyst;
(D) a hydrosilylation-reaction inhibitor; and 
(E) a catalyst different from component (C) and capable of deactivating the (D) hydrosilylation-reaction inhibitor at an elevated temperature of from 50 to 120 °C such that components (A) and (B) react in the presence of at least component (C) at the elevated temperature; 
wherein component (E) comprises a metal-ligand complex having general formula (i) [YML1L2L3]+[X]- or (ii) [YML3L2L1L1L2L3MY]2+[X]2-; where Y is a substituted or unsubstituted cyclopentadienyl group of formula C5R10R11R13R13R14, where each of R10-R14 is independently selected from H, substituted or unsubstituted hydrocarbyl groups, silyl groups, siloxy groups, and alkoxy groups; M is a metal selected from Rh, Pt, Fe, Co, Ni, Ti, Y, Pd, Au and Ru; each of L1-L3 is an independently selected ligand; and X is an anion; and wherein in general formula (ii), two or more ligands may form a single bridge complexed with each M. 



5. 	The curable composition of claim 1, wherein component (E) comprises Ru having an oxidation state of from -2 to +6.

7.	 The curable composition of claim 1, wherein (i) M is Ru, each of L1-L3 is an independently selected neutral monodentate ligand, and X is selected from a halide, trifluoromethylsulfonate (OTf-), tetrafluoroborate (BF4-), hexafluorophosphate (PF6-), and hexafluoroantimonate (SbF6-) or (ii) M is Ru, each of L1-L3 is a nitrile of formula Y1CN, where Y1 is selected from a substituted or unsubstituted hydrocarbyl group, a silyl group, a siloxy group, and an alkoxy group, and X is selected from a halide, trifluoromethylsulfonate (OTf-), tetrafluoroborate (BF4-), hexafluorophosphate (PF6-), tetrakis(pentafluorophenyl)borate ((F5C6)4B−), tetrakis[3,5-bis(trifluoromethyl)phenyl]borate (({3,5-(CF3)2C6H3}4B]−), and hexafluoroantimonate (SbF6-). 


Please cancel claim 6.

Allowable Subject Matter
	Applicant has properly addressed the concerns raised with claim 4 in the previous Office communication.  The Examiner appreciates Applicants’ analysis that a similar issue could be diagnosed in claims 3, 5, and 9 and remedied those matters in a similar fashion.
	In an updated/modified survey of the prior art, the Examiner encountered Lutz et al., U.S. Patent # 5,380,812 which, like the instant invention, is directed to a hydrosilylation-curable organopolysiloxane composition.  Relevant to the present discussion, it is contemplated in column 11, lines 3+ that a catalyst that facilitates the deactivation of phosphorus-based inhibitors comprising transition metals selected from cobalt, iron, manganese, copper, and nickel may be incorporated into the composition.  Their 
	The prior art cited throughout this short prosecution is regarded as the most germane available.  Inasmuch as it fails to even render obvious the instant invention, claims 1-5 and 7-10 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





January 6, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765